  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

    MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


UNITED STATES OF AMERICA        )
                                )     CRIMINAL ACTION NO.
     v.                         )        2:17cr131-MHT
                                )             (WO)
MELISSA JACQUELYN COOPER        )

                           ORDER

    Upon   consideration   of       the   unopposed   motion   to

modify a term of supervised release, it is ORDERED that

the motion (doc. no. 667) is granted, and the terms of

supervised release set forth in the judgment (doc. no.

560) are modified to the extent that defendant Melissa

Jacquelyn Cooper is no longer required to wear an ankle

monitor as part of the location monitoring program.

    DONE, this the 24th day of July, 2019.

                         /s/ Myron H. Thompson
                      UNITED STATES DISTRICT JUDGE
